Filed 9/12/16 P. v. Maquinales CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F071591
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. 08CM7091)
                   v.

RICHARD MAQUINALES,                                                                      OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Kings County. Thomas
DeSantos, Judge.
         Carol Foster, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-


         *   Before Kane, Acting P.J., Smith, J., and McCabe, J.†
         † Judgeof the Merced Superior Court assigned by the Chief Justice pursuant to
article IV, section 6 of the California Constitution.
       Richard Maquinales appeals from the order denying his petition for resentencing
pursuant to Proposition 47, the Safe Neighborhoods and Schools Act. The petition
alleges that Maquinales was convicted of violating Penal Code section 4502,
subdivision (a), possession of a weapon while in prison. His petition requested this
conviction be reduced to a misdemeanor.
       The relevant provision of Proposition 47 is codified in Penal Code
section 1170.18. Proposition 47 reduced certain felony drug and theft offenses to
misdemeanors. In addition, it permitted defendants already convicted of felony
violations of those offenses to petition the trial court to have their felony convictions
reduced to misdemeanors. Penal Code section 1170.18 reflects the latter provision, and
subdivision (a) provides that a defendant is eligible for resentencing if he or she was
convicted of violating Health and Safety Code sections 11350, 11357, or 11377, or was
convicted of violating Penal Code sections 459.5, 473, 476a, 490.2, 496, or 666. Since
Maquinales was not convicted of violating any of the code sections enumerated in Penal
Code section 1170.18, subdivision (a), he is not eligible for resentencing.
       Appellate counsel filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436
asserting that after a thorough review of the record, she could not identify any arguable
issues. By letter dated September 17, 2015, we invited Maquinales to inform this court of
any issue he wished addressed. Maquinales did not respond to our letter.
       As stated above, Maquinales was statutorily ineligible for resentencing pursuant to
the provisions of Proposition 47. Accordingly, the order denying Maquinales’s petition is
affirmed.




                                              2.